  Case 1:19-cr-00059-LO Document 79 Filed 10/09/19 Page 1 of 3 PageID# 631



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

UNITED STATES OF AMERICA,                    )
                                             )      No. 1:19-cr-59
      v.                                     )
                                             )      Hon. Liam O’Grady
DANIEL EVERETTE HALE,                        )
                                             )
                   Defendant.                )


                  MOTION FOR PRO HAC VICE ADMISSION

      Pursuant to Local Rule 57.4, undersigned counsel for Daniel E. Hale moves

this Court to grant pro hac vice status to pro bono counsel Ruth Vinson, Esquire, so

that she can appear on behalf of the defendant at upcoming court hearings. The

undersigned states the following in support of this motion:

   1. Mr. Hale is charged in a five count superseding indictment with, among other

      charges, theft of government property; and obtaining, retaining and disclosing

      classified and/or national defense information. His arraignment was held on

      May 17, 2019, and trial has been set for March 16, 2020.

   2. Ms. Vinson is a 2014 graduate of New York University School of Law. She is

      admitted to the bars of California, the District of Columbia, the United States

      District Court for the Northern District of California, and the United States

      Court of Appeals for the Eighth Circuit. She is an associate at Zuckerman

      Spaeder LLP, which is a participating partner in the Federal Public Defender’s

      Pro Bono Counsel Program. Ms. Vinson has committed to assist in all aspects
  Case 1:19-cr-00059-LO Document 79 Filed 10/09/19 Page 2 of 3 PageID# 632



      of Mr. Hale’s case. She will be supervised by undersigned counsel, who will be

      present in court with her at all of Mr. Hale’s hearings.

   3. Ms. Vinson’s Application for Pro Hac Vice admission before this Court is

      attached hereto.

   4. Given that Ms. Vinson’s work on the defendant’s case is pro bono and done

      under the auspices of the Federal Public Defender’s Pro Bono Counsel

      Program, undersigned counsel also move for a waiver of the $75.00 pro hac vice

      fee.

      Accordingly, for the foregoing reasons, it is respectfully requested that this

motion be granted and that the Court enter the proposed attached order.

                                              Respectfully submitted,

                                              DANIEL EVERETTE HALE

                                              By Counsel,
                                              Geremy C. Kamens
                                              Federal Public Defender

                                              /s/ Cadence Mertz
                                              Cadence A. Mertz
                                              Va. Bar No. 89750
                                              Todd M. Richman
                                              Va. Bar No. 41834
                                              Assistant Federal Public Defenders
                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, VA 22314
                                              703-600-0840 (tel)
                                              703-600-0880 (fax)
                                              Cadence_Mertz@fd.org




                                          2
  Case 1:19-cr-00059-LO Document 79 Filed 10/09/19 Page 3 of 3 PageID# 633




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 7, 2019, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon counsel of record.


                                             /s/ Cadence Mertz
                                             Cadence Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0840 (tel)
                                             703-600-0880 (fax)
                                             Cadence_Mertz@fd.org




                                         2
